Jackson, C. J.
Where a deed did not convey or purport to carry one trace of land embracing the lots stated therein as'one whole body of continuous land, consisting of so many acres, but conveyed several distinct and separate lots of forty acres each, more or less, without any intimation of a sale of, all as one tract, possession of one of the lots named did not, by construction, extend over the others under the deed as color of title. It is only where all the lots are conveyed as one tract-of land that the statute makes th"e conveyance color of title to extend over them all, and constructively by the possession of one extends the grantee’s possession to all within the boundaries of the one tract described in the deed. Hence the boundary must be described to give notice by the record of the deed, and it must be recorded. Code, §2681.
(a) This case differs from those in 57 Ga , 204; 64 Id., 156; 65 Id.,. 402.
(b) Under the facts of this case,, the numbers of the lots and districts sufficiently identified the land, and the deed was admissible ídevidence. >
Judgment affirmed.